Citation Nr: 0600231	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  98-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to pes planus.  

3.  Entitlement to service connection for a low back 
disability, to include as secondary to pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to October 
1986.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 1998 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida (hereinafter 
RO).  The case has been remanded by the Board on several 
occasions, and sufficient development has been completed to 
ensure an equitable adjudication of the veteran's appeal.   

The Board notes that veteran's claim for service connection 
for pes planus was denied by a July 1990 Board decision.  In 
the February 2005 supplemental statement of the case, the RO 
considered the claim for service connection for pes planus to 
be reopened.  The Board concurs with this decision by the RO, 
as review of the evidence submitted since the July 1990 Board 
decision does reveal sufficient new and material evidence to 
reopen the veteran's claim for service connection for 
bilateral pes planus in the form of VA and private clinical 
records that were not of record at the time of the July 1999 
rating decision.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  As such, the adjudication of this issue 
below will be based on a de novo review of all the evidence 
of record, as was conducted by the RO, in order to ensure due 
process to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the veteran's service 
enlistment examination report. 

2.  A clear preponderance of the evidence of record shows 
that disability associated with bilateral pes planus did not 
undergo an increase in severity during service.

3.  A chronic back disorder was not demonstrated during 
service and there is no competent evidence linking a current 
low back disability to service.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153, 5100-
5013A, 5106, 5107(West 2002); 38 C.F.R. § 3.306(a) (2005).

2.  Bilateral knee and low back disorders are not proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (2005).  

3.  A chronic back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In April 2002 and August 2004 letters, the RO informed the 
veteran of the provisions of the VCAA.  More specifically, 
these letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to the issues on appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was told to 
provide any additional evidence or information he had 
pertaining to his claim.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued a detailed August 1998 statement 
of the case (SOC) and December 2002 and February 2005 
supplemental statements of the case (SSOCs) in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim, and that 
the August 1998 SOC and December 2002 and February 2005 SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to the benefits sought.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the December 2002 and February 2005 SSOCs contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters informing him of the VCAA may not 
have technically informed the veteran of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA by the SSOCs.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  To this end, 
while the record only contains copies of some of the service 
medical records, the record reveals exhaustive efforts by the 
RO to obtain additional service medical records.  As such, 
the Board concludes that the additional delay in the 
adjudication of the veteran's claims which would result from 
yet another remand to search for additional service medical 
records would not be justified, as such efforts would be 
unlikely to yield positive results.  The Board also declines 
to obtain a medical nexus opinion with respect to the claim 
of service connection for a back disability as detailed 
below.  Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With the above criteria in mind, the relevant evidence will 
be summarized.  A report from an August 1984 enlistment 
examination noted that the veteran had pes planus, described 
at that time as "moderate" and asymptomatic and not 
involving any disability at that time.  A January 1986 
service medical record shows the veteran complaining about 
foot pain due to what was described as "moderate" bilateral 
pes planus that existed prior to service.  A February 1986 
service medical record also reflects bilateral foot pain due 
to pes planus, and it was indicated at that time that the 
veteran had no swelling or tenderness in the feet.  He was 
prescribed arch supports to be used for two weeks.  An April 
1986 service medical record showed the veteran complaining 
about sharp pain to the arches with any vigorous activity or 
prolonged standing.  He indicated that the arch supports had 
not provided any relief.  The examination at that time 
revealed a full range of motion and muscle strength in both 
feet and ankles, with an assessment of plantar fasciitis of 
both feet secondary to moderate pes planus.  A different type 
of shoe insert was prescribed.  

Despite the treatment described above, the veteran continued 
to have problems with his feet, and a medical board, which 
ultimately resulted in the veteran receiving a medical 
discharge due to his pes planus, was convened with an 
examination conducted in August 1986.  The reports from this 
examination showed the veteran reporting the onset of his 
foot problems in school prior to his enlistment, and he 
denied having any foot injury in service.  The physical 
examination was negative with the exception of the feet, 
which revealed a loss of the normal longitudinal arch.  There 
was excessive heel valgus and the forefeet were pronated.  
The midtarsal and hindfoot joints were supple and there was 
no excessive plantar callous formation.  There was no clawing 
of the second to the fifth toes and the veteran's gait was 
normal. There were no associated foot or ankle deformities.  
X-rays were interpreted as demonstrating mild loss of the 
normal longitudinal osseous arch greater on the left than 
right.  The midtarsal and hind ankle joint spaces appeared 
normal.  The diagnosis was "Pes planus, bilateral, 
symptomatic with military training."  It was noted that this 
condition existed prior to service.  Due to his pes planus, 
the veteran was found to have not met the minimum standards 
for enlistment and to be unfit for duty by reason of physical 
disability.  The medical board specifically found the 
veteran's pes planus "was neither incurred in, nor 
aggravated by, a period of active military service.  

The contention of the veteran's representative concerning the 
effect of statements made by veterans during service with 
regard to the origin of a disease or injury under the 
provisions of 38 C.F.R. § 3.304(b)(3) have been considered.  
However, the veteran, including by way of testimony presented 
at a March 1989 hearing, concedes in his post-service 
argument submitted in connection with his claim that he 
entered service with flat feet.  He contends that service 
connection is warranted for this condition nonetheless based 
on a claim of aggravation.  Review of the record, however, 
while reflecting private treatment records dated in April 
1989 and June 1998 referencing treatment for bilateral foot 
pain, contains no competent medical evidence that the 
underlying pathology, as contrasted to symptoms, associated 
with his pes planus underwent a permanent increase during 
service.  In fact, the opinion following the October 2004 VA 
examination, which followed a review of the claims file, was 
that there was no evidence to support the veteran's claim.  
In explaining this conclusion, the examiner noted that his 
physical examination of the veteran revealed pes planus but 
"no evidence of pathologic degeneration in either foot [that 
would demonstrate evidence of a permanent worsening of the 
underlying pathology in the feet]."  

In an "addendum" to this examination dated in May 2005, a 
different VA physician than the one who examined him in 
October 2004 stated that it was not possible to determine 
whether the veteran's pes planus worsened beyond the natural 
progress of this condition during service.  However, his 
physical findings relating to the feet did not demonstrate 
any clinical evidence in the feet which might reasonably be 
viewed as demonstrating an increase in the underlying 
severity of the veteran's pes planus from the "moderate" 
disability shown upon the August 1984 examination for 
enlistment purposes.  In this regard, there was only a slight 
suggestion of valgus in the left heel and none in the right; 
a full range of motion of the metatarsal phalangeal joints of 
the big toes and no pain on manipulation of the metatarsals 
in either foot.  Moreover, there was evidence of hallux 
valgus and Tailor's bunions in both feet, but they were noted 
to be neither prominent nor symptomatic.  

Given the medical evidence as set forth above, to include the 
contemporaneous finding by the medical board examiners that 
the veteran's pes planus was not aggravated by military 
service, the Board finds that pes planus did not undergo a 
permanent increase in severity during service.  With regard 
to the assertions of the veteran that the underlying 
condition associated with his pes planus was worsened 


by service, the Board certainly respects his right to offer 
his opinion, but finds the probative value of this opinion to 
be overcome by the medical evidence set forth above, in 
particular the contemporaneous finding by the medical board 
that the veteran's pes planus was not aggravated by service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the claim for 
service connection for pes planus must be denied.  Gilbert, 1 
Vet. App. at 49.   

Given the resolution of the claim for service connection for 
pes planus above, the claims for service connection for back 
and knee disabilities as secondary to pes planus on a theory 
of "secondary" service connection pursuant to the 
provisions of 38 C.F.R. § 3.310 must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994) 
(Standing for the proposition that a case in which the law, 
rather than the evidence, is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law). 

The veteran also claims service connection for a back 
disability on a "direct" basis as due to in-service injury.  
In this regard, the claims file does include a service 
medical record dated in September 1985 reflecting treatment 
for back pain.  At that time, the veteran denied sustaining 
any trauma to the back, and there were no significant 
objective findings in the low back demonstrated.  The 
assessment was rule out muscle strain to the lower back.  The 
record does not contain any other service medical records 
reflecting treatment for back pain, and the reports from the 
examination conducted in conjunction with the veteran's 
medical board examination indicated that with the exception 
of the veteran's feet, the examination was negative.  

The post-service evidence reflects some medical records 
referring to treatment for lower back pain, and an October 
2004 VA X-ray demonstrated spina bifida occulta at L5 but was 
otherwise normal.  However, there is of record no medical 
opinion that directly links a current back disability to in-
service symptomatology or pathology.  Moreover, the opinion 
following an October 2004 examination was, in essence, that 
there was not even any objective evidence that demonstrated 
the existence of a current chronic back disorder.  To the 
extent that this opinion did not, nor did any other opinion 
of record, directly address the question of whether there is 
a link between the claimed current low back disability and 
in-service pathology, the Board declines to obtain a medical 
nexus opinion with respect to the claim of direct service 
connection for a back disability because there is no evidence 
of a chronic back disability in service or for several years 
following service, and no true indication that a back 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  Thus, 
the additional delay in the resolution of this case from yet 
another remand to obtain a nexus opinion with regard to the 
veteran' back would not be justified.  


ORDER

Entitlement to service connection for pes planus is denied. 

Entitlement to service connection for a bilateral knee 
disability as secondary to pes planus is denied. 

Entitlement to service connection for a low back disability, 
to include as secondary to pes planus, is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


